MORTGAGE (LOUISIANA)







EXHIBIT 10.21
                                                                                                                                                                                                            
                


 
MORTGAGE, ASSIGNMENT, SECURITY
AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

FROM

SONORAN ENERGY, INC.
as Mortgagor
(Taxpayer I.D.  No. 13-4093341),

TO

NGPC ASSET HOLDINGS, LP,

not in its individual capacity but solely as Administrative Agent for the Lender
Parties,
(TAXPAYER I.D. NO. 32-0146116)


DATED AS OF NOVEMBER 28, 2006




“THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.”

“THIS FINANCING STATEMENT COVERS AS-EXTRACTED COLLATERAL WHICH WILL BE FINANCED
AT THE WELLHEADS OF THE WELLS LOCATED ON THE PROPERTIES DESCRIBED IN EXHIBIT A
HERETO.”

“MORTGAGOR HAS AN INTEREST OF RECORD IN THE IMMOVABLE PROPERTY CONCERNED, WHICH
IS DESCRIBED IN EXHIBIT A HERETO.”

“SOME OF THE MOVABLE PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY
IS OR IS TO BE AFFIXED TO THE PROPERTIES DESCRIBED IN EXHIBIT A HERETO AND THIS
FINANCING STATEMENT IS TO BE FILED AS A FIXTURE FILING AS DEFINED IN LA. REV.
STAT. SECTION 10:9-102(a)(40).”

THIS INSTRUMENT WAS PREPARED BY:

Kevin L. Shaw, Esq.
Mayer, Brown, Rowe & Maw LLP
700 Louisiana, Suite 3400
Houston, Texas 77002











MORTGAGE (LOUISIANA)








MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT,
FINANCING STATEMENT AND FIXTURE FILING

BY

SONORAN ENERGY, INC.,
a Washington corporation
in Favor of
NGPC ASSET HOLDINGS, LP,
a Texas limited partnership,
not individually, but solely as Administrative Agent

*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *

*

*

*

*

*

*

*







UNITED STATES OF AMERICA

STATE OF TEXAS




COUNTY OF HARRIS

BE IT KNOWN, that on this 28th day of November, 2006, before me, the undersigned
Notary Public duly commissioned and qualified in and for the State and County
first written above, and in the presence of the undersigned witnesses personally
came and appeared:

SONORAN ENERGY, INC., a Washington corporation having a mailing address of
Pacific Center 1, 14180 N. Dallas Parkway, Suite 400, Dallas, Texas 75254, and a
federal taxpayer identification number of 13-4093341, appearing herein through
Frank T. Smith, Jr., its Executive Vice President and CFO, duly authorized by
resolutions of the Board of Directors of said corporation, a certified copy of
which is attached hereto as Exhibit B  (herein called “Mortgagor”), who declared
that Mortgagor does by these presents declare and acknowledge an indebtedness
unto NGPC ASSET HOLDINGS, LP, on behalf and for the benefit of the Lender
Parties (as hereinafter defined).

BE IT KNOWN, that on this 29th day of November, 2006, before me, the undersigned
Notary Public duly commissioned and qualified in and for the State and County
second written above, and in the presence of the undersigned witnesses
personally came and appeared:

NGPC ASSET HOLDINGS, LP, a Texas limited partnership, not in its individual
capacity, but solely as administrative agent under that certain Credit Agreement
(defined below), having a mailing address of 1221 McKinney Street, Suite 2975,
Houston, Texas 77010, and a federal taxpayer identification number of 32-0146116
(herein called the “Administrative Agent”), appearing herein through its
undersigned representative, duly authorized hereunto.

Mortgagor declares as follows:








   

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







1.

Mortgagor as borrower (the “Borrower”) is a party to that certain Credit
Agreement, dated as of November 28, 2006 (herein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, called the
“Credit Agreement”), among the Borrower, the various institutional lenders
(individually a “Lender” and collectively, the “Lenders”) as are, or may from
time to time become, parties thereto and the Administrative Agent, pursuant to
which the Lenders have agreed to make certain loans (“Loans”) to the Borrower in
an amount not to exceed $12,000,000 at any time outstanding; and the Borrower,
to evidence its indebtedness under the Credit Agreement, has executed and
delivered to each Lender its Notes, dated November 28, 2006 (each a “Loan Note”
and collectively, the “Loan Notes”), in the aggregate, original principal amount
of $12,000,000, to mature on or before February 28, 2009, each Loan Note being
payable to the order of each Lender, bearing interest at the rates provided for
therein, and containing provisions for payment of attorneys’ fees and
acceleration of maturity in the event of default, all as therein set forth.

2.

The Borrower or a Subsidiary of the Mortgagor has entered or may enter into
certain Hedging Agreements with the Lenders or their Affiliates or with Approved
Hedge Counterparties (as defined in the Credit Agreement), pursuant to the terms
of the Credit Agreement.

3.

It is a condition precedent to the obligation of each Lender to make Loans under
the Credit Agreement and to the obligations of the Lenders, their Affiliates and
the Approved Hedge Counterparties under the Hedging Agreements referred to
above, that the Mortgagor executes and delivers this instrument.

4.

For all purposes of this instrument, unless the context otherwise requires:

A.

“Affiliate” of any Person means any other Person which, directly or indirectly
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

B.

“Applicable Law” means with respect to any Person or matter, any federal, state,
regional, tribal or local statute, law, code, rule, treaty, convention,
application, order, decree, consent decree, injunction, directive, determination
or other requirement (whether or not having the force of law) relating to such
Person or matter and, where applicable, any interpretation thereof by a
Governmental Agency having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

C.

“Environmental Laws” shall mean any and all present and future United States
federal, state and local laws or regulations, codes, plans, orders,





   

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







decrees, judgments, injunctions and lawfully imposed requirements issued,
promulgated or entered thereunder relating to pollution or protection of the
environment, including laws relating to reclamation of land and waterways and
laws relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, chemicals,
or industrial, toxic or hazardous substances or wastes.

D.

“Governmental Agency” means any federal, state, regional, tribal or local
government or governmental department or other entity charged with the
administration, interpretation or enforcement of any Applicable Law.

E.

“Hedging Agreements” means:  (a) interest rate swap agreements, basis swap
agreements, interest rate cap agreements, forward rate agreements, interest rate
floor agreements and interest rate collar agreements, and all other agreements
or arrangements designed to protect such Person against fluctuations in interest
rates or currency exchange rates, and (b) forward contracts, options, futures
contracts, futures options, commodity swaps, commodity options, commodity
collars, commodity caps, commodity floors and all other agreements or
arrangements designed to protect such Person against fluctuations in the price
of commodities.

F.

“Hydrocarbons” means, collectively, as extracted collateral, oil, gas, casing
head gas, drip gasoline, natural gasoline, condensate, distillate and all other
liquid or gaseous hydrocarbons and related minerals and all products therefrom,
in each case whether in a natural or a processed state.

G.

“Indebtedness”, “Note” and “Notes” shall have the respective meanings set forth
in Section 1.2 hereof.

H.

“Joint Operating Agreements” shall mean, with respect to the lands described in
Exhibit A, the respective operating agreement burdening the lands described in
Exhibit A.

I.

“lands described in Exhibit A” shall include any lands which are either
described in Exhibit A or the description of which is incorporated in Exhibit A
by reference to an instrument or document containing or referring to such a
description, and shall also include any lands now or hereafter unitized or
pooled with lands which are either described in Exhibit A or the description of
which is incorporated in Exhibit A by reference.

J.

“Lender Party” or “Lender Parties” shall mean, as the context may require, the
Administrative Agent, any Lender, any Affiliate of a Lender that is a





 

2

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







party to a Hedging Agreement and any Approved Hedge Counterparty and each of
their respective successors, transferees and assigns.

K.

 “Mortgaged Property” shall mean the properties, rights and interests
hereinafter described and defined as the Mortgaged Property.

L.

“oil and gas leases” shall include oil, gas and mineral leases, subleases and
assignments thereof, operating rights, and shall also include subleases and
assignments of operating rights.

M.

“Operating Equipment” shall mean all surface or subsurface machinery, goods,
equipment, fixtures, movable property attached to immovable property and other
movable property, inventory, facilities, supplies or other property of
whatsoever kind or nature (excluding drilling rigs, trucks, automotive equipment
or other property taken to the premises to drill a well or for other similar
temporary uses) now or hereafter located on or under any of the lands described
in Exhibit A which are useful for the production, gathering, treatment,
processing, storage or transportation of Hydrocarbons (together with all
accessions, additions and attachments to any thereof), including, but not by way
of limitation, all oil wells, gas wells, water wells, injection wells, casing,
tubing, tubular goods, rods, pumping units and engines, christmas trees,
platforms, derricks, separators, compressors, gun barrels, flow lines, tanks,
gas systems (for gathering, treating and compression), pipelines (including
gathering lines, laterals and trunklines), chemicals, solutions, water systems
(for treating, disposal and injection), steam generation and injection equipment
and systems, power plants, poles, lines, transformers, starters and controllers,
supervisory control and data acquisition systems, machine shops, tools, storage
yards and equipment stored therein, buildings and camps, telegraph, telephone
and other communication systems, roads, loading docks, loading racks and
shipping facilities.

N.

“Permits” shall mean all authorizations, approvals, permits, variances, land use
entitlements, consents, licenses, franchises and agreements, issued by or
entered into with a governmental authority now or hereafter required for all
stages of exploration, developing, operating, and plugging and abandoning oil &
gas wells (including, without limitation, those shown on Exhibit A) on all or
any part of the lands described in Exhibit A (or any other lands any production
from which, or profits or proceeds from such production, is attributed to any
interest in lands or to any interest described in Exhibit A).

O.

“Person” means any natural person, corporation, partnership, company, firm,
association, government, governmental agency or any other entity, whether acting
in an individual, fiduciary or other capacity.

P.

“Proceeds Account” means a deposit account or accounts of the Mortgagor
maintained with the Administrative Agent.





 

3

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







Q.

“Production Sale Contracts” shall mean contracts now in effect, or hereafter
entered into by the Mortgagor, or entered into by the Mortgagor’s predecessors
in interest to which the Mortgagor is or may be legally bound or to which the
lands described in Exhibit A are subject, for the sale, purchase, exchange,
gathering, transportation, treating or processing of Hydrocarbons produced from
the lands described in Exhibit A attached hereto and made a part hereof.

R.

“Purchase Agreements” means any agreement, whether now or hereinafter entered
into, by Mortgagor or any of its Subsidiaries to acquire any working interest or
net revenue interest in the lands described in Exhibit A.

S.

 “Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding Capital Stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, (b) any
partnership, limited liability company, joint venture, association or other
business entity in which more than 50% of the equity interest or voting power is
at the time directly or indirectly owned by such Person, by such Person and one
or more other Subsidiaries of such Person, or by one or more other Subsidiaries
of such Person or (c) any partnership in which such Person is a general partner.

T.

“Transportation Agreements” shall mean any contracts or agreements that may be
entered into from time to time by Mortgagor relating to the transportation of
Hydrocarbons, as any such agreement or contract may be amended, supplemented,
restated or otherwise modified from time to time.

U.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Louisiana (Louisiana Commercial Laws –
Louisiana Revised Statutes Title 10) or any other applicable state, and the
terms “Accounts”, “Account Debtor”, “As Extracted Collateral”, “Chattel Paper”,
“Contract Rights”, “Deposit Accounts”, “Documents”, “Electronic Chattel Paper”,
“General Intangibles”, “Goods”, “Equipment”, “Fixtures”, “Inventory”,
“Instruments”, and “Proceeds” shall have the respective meanings assigned to
such terms in the Uniform Commercial Code.

V.

“Water Rights” shall mean (including without limitation those described in
Exhibit A hereto) all now or hereafter existing or acquired water and water
rights, reservoirs and reservoir rights, ditches and ditch rights, wells and
well rights, whether evidenced or initiated by permit, decree, well
registration, appropriation not decreed, water court application, shares of
stock or other interests in mutual ditch or reservoir companies or carrier ditch
or reservoir companies or otherwise, appertaining or appurtenant to or
beneficially used or useful in connection with the lands described in Exhibit A,
together with all





 

4

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







pumps, well casings, wellheads, electrical installations, pumphouses, meters,
monitoring wells and systems, measuring devices, pipes, pipelines, and other
structures or movable property which are or may be used to produce, regulate,
measure, distribute, store, or use water from the said water and water rights,
reservoirs and reservoir rights, ditches and ditch rights, wells and well
rights.

GRANT

NOW, THEREFORE, the Mortgagor, for and in consideration of the premises and of
the debts and trusts hereinafter mentioned, has granted, bargained, sold,
warranted, mortgaged, assigned, transferred and conveyed, and by these presents
does grant, warrant, mortgage, assign, pledge, hypothecate, and grant a
continuing security interest unto the Administrative Agent for itself and as
agent for each Lender Party, all the Mortgagor’s right, title and interest,
whether now owned or hereafter acquired, in and to all of the hereinafter
described properties, rights and interests; and, insofar as such properties,
rights and interests consist of Equipment, General Intangibles, Accounts,
Contract Rights, Inventory, Fixtures, Proceeds of collateral or any other
movable property of a kind or character defined in or subject to the applicable
provisions of the Uniform Commercial Code (as in effect from time to time in the
appropriate jurisdiction with respect to each of said properties, rights and
interests), the Mortgagor hereby grants to the Administrative Agent for itself
and as agent for each Lender Party, a security interest therein to the full
extent of the Mortgagor’s legal and beneficial interest therein, now owned or
hereafter acquired, namely:

(a)

the lands described in Exhibit A, and the oil and gas leases, the fee, mineral,
overriding royalty, royalty and other interests which are described or referred
to in Exhibit A,

(b)

the presently existing and (subject to the terms of Section 7.1 hereof)
hereafter arising unitization, unit operating, communitization and pooling
agreements and the properties covered and the units created thereby (including,
without limitation, all units formed under orders, regulations, rules,
approvals, decisions or other official acts of any federal, state or other
governmental agency having jurisdiction) which are specifically described in
Exhibit A or which relate to any of the properties and interests specifically
described in Exhibit A,

(c)

the Hydrocarbons which are in, under, upon, produced or to be produced from or
which are attributed or allocated to the lands described in Exhibit A,

(d)

the Production Sale Contracts,

(e)

the Operating Equipment,

(f)

the Permits,

(g)

the Water Rights,





 

5

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







(h)

without duplication of any other provision of this granting clause, Equipment,
Fixtures and other Goods necessary or used in connection with, and Inventory,
Accounts, As Extracted Collateral, General Intangibles, Contract Rights, Chattel
Paper, Deposit Accounts, Documents, Electronic Chattel Paper, Instruments and
Proceeds arising from, or attributable to, the properties and other interests
described in Exhibit A,

(i)

any and all liens and security interests in Hydrocarbons securing the payment of
proceeds from the sale of Hydrocarbons,

(j)

the Proceeds Account,

(k)

the Purchase Agreements,

(l)

all Joint Operating Agreements and any other operating agreement,

(m)

all Transportation Agreements that may be entered into from time to time, and

(n)

all interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements, and all other agreements or arrangements designed to
protect Mortgagor against fluctuations in interest rates or currency exchange
rates and all commodity hedge, commodity swap, exchange, forward, future, floor,
collar or cap agreements, fixed price agreements and all other agreements or
arrangements designed to protect Mortgagor against fluctuations in commodity
prices (including without limitation, the Hedge Agreements);

together with any and all corrections or amendments to, or renewals, extensions
or ratifications of, or replacements or substitutions for, any of the same, or
any instrument relating thereto, and all accounts, contracts, contract rights,
options, nominee agreements, unitization or pooling agreements, operating
agreements and unit operating agreements, processing agreements, farmin
agreements, farmout agreements, joint venture agreements, partnership agreements
(including mining partnerships), exploration agreements, bottom hole agreements,
dry hole agreements, support agreements, acreage contribution agreements,
surface use and surface damage agreements, net profits agreements, production
payment agreements, Hedging Agreements, insurance policies, title opinions,
title abstracts, title materials and information, files, records, writings, data
bases, information, systems, logs, well cores, fluid samples, production data
and reports, well testing data and reports, maps, seismic and geophysical,
geological and chemical data and information, interpretative and analytical
reports of any kind or nature (including, without limitation, reserve studies
and reserve evaluations), computer hardware and software and all documentation
therefor or relating thereto (including, without limitation, all licenses
relating to or covering such computer hardware, software and/or documentation),
trade secrets, trademarks, service marks and business names and the goodwill of
the business relating thereto, copyrights, copyright registrations, unpatented
inventions, patent applications and patents, rights-of-way, franchises, bonds,
easements, servitudes, surface leases,





 

6

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







permits, licenses, tenements, hereditaments, appurtenances, concessions,
occupancy agreements, privileges, development rights, condemnation and
expropriation awards, claims against third parties, general intangibles, rents,
royalties, issues, profits, products and proceeds, whether now or hereafter
existing or arising, used or useful in connection with, covering, attributable
to, or arising from or in connection with, any of the aforesaid items (a)
through (n), inclusive, in this granting clause mentioned, and all other things
of value and incident thereto (including, without limitation, any and all liens,
lien rights, security interests and other properties, rights and interests)
which the Mortgagor might at any time have or be entitled to, but excluding any
data or contracts with respect to which mortgaging or granting of a lien or a
security interest is prohibited by existing third party agreements, all the
aforesaid properties, rights and interests, together with any additions thereto
which may be subjected to the lien and security interest of this instrument by
means of supplements hereto, being hereinafter called the “Mortgaged Property”.

Subject, however, to (i) the restrictions, exceptions, reservations, conditions,
limitations, interests and other matters, if any, set forth or referred to in
the specific descriptions of such properties and interests in Exhibit A or
otherwise permitted under Section 8.2.3 of the Credit Agreement (including all
presently existing royalties, overriding royalties, payments out of production
and other burdens which are referred to in Exhibit A and which are taken into
consideration in computing any percentage, decimal or fractional interest as set
forth in Exhibit A), (ii) the assignment of production contained in Article III
hereof, but only insofar and so long as said assignment of production is not
inoperative, under the provisions of Section 3.5 hereof, and (iii) the condition
that neither the Administrative Agent nor the other Lender Parties shall be
liable in any respect for the performance of any covenant or obligation
(including without limitation measures required to comply with Environmental
Laws) of the Mortgagor under the Mortgage in respect of the Mortgaged Property.

TO HAVE AND TO HOLD the Mortgaged Property unto the Administrative Agent, for
itself and as agent for each Lender Party forever to secure the payment of the
Indebtedness and to secure the performance of the obligations of the Mortgagor
herein contained.  The Mortgaged Property is to remain so specially mortgaged,
affected and hypothecated for the benefit of the Administrative Agent to secure
payment of the Indebtedness (including the performance of the obligations of the
Mortgagor herein contained) until full and final payment or discharge of the
Indebtedness and, except as otherwise permitted by the Credit Agreement, the
Mortgagor is herein and hereby bound and obligated not to sell or alienate the
Mortgaged Property to the prejudice of this act.

The Mortgagor, in consideration of the premises and to induce the Lenders to
make the Loans to the Mortgagor and to induce certain Lender Parties to extend
financial accommodations to the Mortgagor or a Subsidiary of the Mortgagor
pursuant to the Hedging Agreements, hereby covenants and agrees with the
Administrative Agent and each Lender Party as follows:





 

7

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







ARTICLE I
Indebtedness Secured

1.1

Items of Indebtedness Secured.  The following items of indebtedness are secured
hereby:

(a)

The Loan Notes (including future advances to be made thereunder by any Lender),
and all other obligations and liabilities of the Mortgagor under the Credit
Agreement;

(b)

All future advances and indebtedness evidenced by any promissory notes
evidencing any additional loans which any Lender Party may from time to time
make to the Mortgagor, if any, such Lender Party not being obligated, however,
to make such additional loans;

(c)

Any sums advanced or expenses or costs incurred by the Administrative Agent or
any other Lender Party (or any receiver appointed hereunder) which are made or
incurred pursuant to, or permitted by, the terms hereof, plus interest thereon
at the rate herein specified or otherwise agreed upon, from the date of the
advances or the incurring of such expenses or costs until reimbursed;

(d)

Any and all other indebtedness of the Mortgagor to any Lender Party now or
hereafter owing, whether direct or indirect, primary or secondary, fixed or
contingent, joint or several, regardless of how evidenced or arising, including
without limitation all Hedging Obligations (as defined in the Credit Agreement)
arising under Hedging Agreements between the Mortgagor or any of its Affiliates
and any Lender or any Affiliate of a Lender or any Approved Hedge Counterparty;
and

(e)

Any extensions, refinancings, modifications or renewals of all such indebtedness
described in subparagraphs (a) through (d) above, whether or not the Mortgagor
executes any extension agreement or renewal instrument.  The indebtedness
secured hereby further continues with respect to any new obligation arising from
any novation (subjective or objective) of the foregoing indebtedness as
permitted by Louisiana Civil Code Article 1884.  Pursuant to Louisiana Revised
Statutes 9:5390, this instrument shall automatically secure payment of any
renewal or refinancing note or notes delivered in substitution for or exchange
of the note or notes then secured by this instrument evidencing any part of the
Indebtedness.

1.2

Indebtedness and the Notes Defined.  All the above items of indebtedness are
hereinafter collectively referred to as the “Indebtedness”.  Any promissory note
evidencing any part of the Indebtedness, including, without limitation, the Loan
Notes, is hereinafter referred to as a “Note”, and all such promissory notes are
hereinafter referred to collectively as the “Notes.”





 

8

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







1.3

Limit on Principal Amount of Secured Indebtedness; Future Advances. This
Mortgage is given by Mortgagor to secure the Indebtedness, including
indebtedness in the principal amount outstanding from time to time under the
Credit Agreement and any Notes.  The Mortgagor, the Administrative Agent and the
other Lender Parties expressly intend that this Mortgage secure, and this
Mortgage shall secure, all other additional amounts advanced, from time to time,
or other sums that may be advanced or otherwise become due to the Administrative
Agent and the other Lender Parties under the Credit Agreement, this Mortgage or
any other Loan Document, or any extension, renewal or modification thereof,
including, without limitation, loans made on demand or term basis.  The maximum
amount of the obligations that may be outstanding at any time and from time to
time that this Mortgage secures, including without limitation as a mortgage and
as a collateral assignment, and including without limitation any expenses,
advances or costs incurred by the Administrative Agent and all other amounts
included within the Indebtedness, is $36,000,000.

1.4

Maturity Date.  The stated maturity date of the Indebtedness is February 28,
2008.

ARTICLE II
Particular Covenants and Warranties of the Mortgagor

2.1

Certain Representations and Warranties.  The Mortgagor represents and warrants
to each of the Administrative Agent and the other Lender Parties that (a) the
oil and gas leases described in Exhibit A hereto are valid, subsisting leases,
superior and paramount to all other oil and gas leases respecting the properties
to which they pertain, (b) all producing wells located on the lands described in
Exhibit A have been drilled, operated and produced in conformity with all
applicable laws, rules and regulations of all authorities having jurisdiction,
except where such nonconformity could not reasonably be expected to have a
Material Adverse Effect, and are subject to no penalties on account of past
production, and such wells are in fact bottomed under and are producing from,
and the well bores are wholly within, the lands described in Exhibit A, (c) the
Mortgagor, to the extent of the interest specified in Exhibit A, has valid and
indefeasible title to each property right or interest constituting the Mortgaged
Property described in Exhibit A and has a good and legal right to grant and
convey the same to the Administrative Agent, it being understood that the
Mortgagor’s working interest in each oil and gas lease shall exceed the
Mortgagor’s net interest in production from such lease to the extent of the
Mortgagor’s proportionate share of the burden of all royalties, overriding
royalties and other such payments out of production, (d) the wells listed in
Exhibit A are completed in and produce from the units described in such Exhibit
A, (e) the Mortgaged Property is free from all encumbrances or liens whatsoever,
except as may be specifically set forth in Exhibit A or as permitted by the
provisions of Section 2.5(e) hereof, (f) the Mortgagor is not obligated, by
virtue of any prepayment under any contract providing for the sale by the
Mortgagor of Hydrocarbons which contains a “take or pay” clause or under any
similar arrangement, to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor, (g) the Mortgaged Property is
currently being operated, maintained and developed in accordance with all
applicable currently existing Permits, and all applicable





 

9

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







federal, tribal, state and local laws, rules and regulations, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (h) the cover page to this instrument lists the correct legal name of
the Mortgagor and the Mortgagor is not now and has not been known by any trade
name, and (i) the Mortgagor has not been known by any legal name different from
the one set forth on the cover page of this instrument, nor has the Mortgagor
been the subject of any merger or other corporate reorganization.  The Mortgagor
will warrant and forever defend the Mortgaged Property described in Exhibit A
unto the Administrative Agent against every Person whomsoever lawfully claiming
the same or any part thereof, and, except to the extent that any Mortgaged
Property is disposed of pursuant to the Credit Agreement, the Mortgagor will
maintain and preserve the lien and security interest hereby created so long as
any of the Indebtedness remains unpaid.

2.2

Further Assurances.  The Mortgagor will execute and deliver such other and
further instruments and will do such other and further acts as, in the
reasonable opinion of the Administrative Agent, may be necessary or desirable to
carry out more effectually the purposes of this instrument, including, without
limiting the generality of the foregoing, (a) prompt correction of any defect
which may hereafter be discovered in the title to the Mortgaged Property or in
the execution and acknowledgment of this instrument, any Note, or any other
document executed in connection herewith, and which could, in the Administrative
Agent’s reasonable discretion, have a material adverse impact on Mortgager’s
title to or cash flow from the Mortgaged Property, or the Administrative Agent’s
lien against and security interest in the Mortgaged Property, and (b) prompt
execution and delivery of all notices to parties operating, purchasing or
receiving proceeds of production of Hydrocarbons from the Mortgaged Property,
and all division orders or transfer orders, any of which, in the reasonable
opinion of the Administrative Agent, is needed in order to transfer effectually
or to assist in transferring effectually to the Administrative Agent the
assigned proceeds of production from the Mortgaged Property, in accordance with
the terms of this Mortgage.

2.3

Taxes.  Subject to the Mortgagor’s right to contest the same, the Mortgagor will
promptly pay all taxes, assessments and governmental charges legally imposed
upon this instrument or upon the Mortgaged Property or upon the income and
profits thereof, or upon the interest of the Administrative Agent or the other
Lender Parties therein; provided that the Mortgagor shall not be liable for
taxes accruing after a transfer of the Mortgaged Property following a
foreclosure.

2.4

Operation of the Mortgaged Property.  So long as the Indebtedness or any part
thereof remains unpaid, and whether or not the Mortgagor is the operator of the
Mortgaged Property, the Mortgagor shall, at the Mortgagor’s own expense:

(a)

Do all things necessary to keep unimpaired the Mortgagor’s rights in the
Mortgaged Property and, except as otherwise permitted by the Credit Agreement,
not, except in the ordinary course of business, abandon any well or forfeit,
surrender or release any oil and gas lease or any rights in the Mortgaged
Property capable of producing Hydrocarbons in paying quantities, without the
prior written consent of the Administrative Agent;





 

10

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







(b)

Obtain and maintain all required Permits where failure to do so could reasonably
be expected to have a Material Adverse Effect and cause the lands described in
Exhibit A to be maintained, developed, protected against drainage, and
continuously operated for the production of Hydrocarbons in a good and
workmanlike manner as would a prudent operator, and in accordance with generally
accepted practices, applicable operating agreements, and all applicable federal,
state and local laws, rules and regulations, excepting those being contested in
good faith, where failure to do so could reasonably be expected to have a
Material Adverse Effect;

(c)

Cause to be paid, promptly as and when due and payable, all rentals (except as
to non-producing oil and gas leases surrendered in the ordinary course of
business) and royalties (including shut-in royalties) payable in respect of the
Mortgaged Property, and all expenses incurred in or arising from the operation
or development of the Mortgaged Property, except those contested in good faith,
or that total individually or in the aggregate less than $25,000;

(d)

Cause the Operating Equipment to be kept in good and effective operating
condition (ordinary wear and tear excepted), and all repairs, renewals,
replacements, additions and improvements thereof or thereto, needful to the
production of Hydrocarbons from the lands described in Exhibit A, to be promptly
made;

(e)

Cause the Mortgaged Property to be kept free and clear of liens, charges and
encumbrances of every character, other than (1) the lien and security interest
hereof, (2) those liens permitted by Section 8.2.3 of the Credit Agreement,
(3) taxes constituting a lien but not due and payable, (4) defects or
irregularities in title, and liens, charges or encumbrances, which are not such
as to interfere materially with the development, operation or value of the
Mortgaged Property and not such as to affect materially title thereto, (5) those
set forth or referred to in Exhibit A, (6) those being contested by the
Mortgagor in good faith in such manner as not to jeopardize the rights of the
Administrative Agent and the other Lender Parties in and to the Mortgaged
Property, and (7) those consented to in writing by the Administrative Agent;

(f)

Carry with financially sound and reputable insurance companies and in amounts
reasonably satisfactory to the Administrative Agent the following insurance:
 (1) workmen’s compensation insurance and public liability and property damage
insurance in respect of all activities in which the Mortgagor might incur
personal liability for the death of or injury to an employee or third person, or
damage to or destruction of another’s property; and (2) to the extent such
insurance is carried by others engaged in similar undertakings in the same
general areas in which the Mortgaged Property is located, insurance in respect
of the Operating Equipment, against loss or damage by fire, lightning, hail,
tornado, explosion and other similar risks;





 

11

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







(g)

Furnish to the Administrative Agent as soon as possible and in any event within
five (5) days after the occurrence from time to time of any change in the
address of the Mortgagor’s location (as described on the signature page hereto)
or in the name of the Mortgagor, notice in writing of such change;

(h)

Not initiate or acquiesce in any change in any material zoning or other land use
or Water Rights classification now or hereafter in effect and affecting the
Mortgaged Property or any part thereof except where to do so could not be
reasonably expected to have a Material Adverse Effect;

(i)

Notify the Administrative Agent in writing as soon as possible and in any event
within five (5) days after it shall become aware of the occurrence of any event
of default under Section 4.1 or any event which, with notice, the passage of
time or both would be such an event of default; and

(j)

Appear in and defend, with counsel acceptable to the Administrative Agent in its
sole discretion, any action or proceeding purporting to affect the security
hereof or the rights or powers of the Administrative Agent or the other Lender
Parties hereunder; and pay all costs and expenses, including cost of evidence of
title and attorneys’ fees in a reasonable sum, in any such action or proceeding
in which the Administrative Agent or the other Lender Parties may appear.

2.5

Recording, etc.  The Mortgagor will promptly, and at the Mortgagor’s expense,
record, register, deposit and file this and every other instrument in addition
or supplemental hereto in such offices and places and at such times and as often
as may be necessary to preserve, protect and renew the lien and security
interest hereof as a first lien on and prior perfected security interest in real
or movable property, as the case may be, and the rights and remedies of the
Administrative Agent and the other Lender Parties and otherwise will do and
observe all things or matters reasonably necessary or expedient to be done or
observed by reason of any law or regulation of any State or of the United States
of America or of any other competent authority, for the purpose of effectively
creating, maintaining and preserving the lien and security interest hereof on
and in the Mortgaged Property.

2.6

Sale or Mortgage of the Mortgaged Property.  Except as permitted by Sections
8.2.3, 8.2.8 and 8.2.9 of the Credit Agreement and except for sales of severed
Hydrocarbons in the ordinary course of the Mortgagor’s business, sales of or
dispositions of surplus, obsolete or worn inventory or equipment and the lien
and security interest created by this instrument, the Mortgagor will not sell,
convey, mortgage, pledge, or otherwise dispose of or encumber the Mortgaged
Property nor any portion thereof, nor any of the Mortgagor’s right, title or
interest therein, without first securing the written consent of the
Administrative Agent; and the Mortgagor will not enter into any arrangement with
any gas pipeline company or other consumer of Hydrocarbons regarding the
Mortgaged Property whereby said gas pipeline company or consumer may set off any
claim against the Mortgagor by withholding payment for any Hydrocarbons actually
delivered.





 

12

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







2.7

Records, Statements and Reports.  The Mortgagor will keep proper books of record
and account in which complete and correct entries will be made of the
Mortgagor’s transactions in accordance with generally accepted accounting
principles and, subject to Section 8.1.5 of the Credit Agreement, will furnish
or cause to be furnished to the Administrative Agent or any Lender Party such
information concerning the business, affairs and financial condition of the
Mortgagor as the Administrative Agent or such Lender Party may from time to time
reasonably request.  Without limiting the generality of the foregoing, the
Mortgagor shall furnish to the Administrative Agent or any Lender Party (a) upon
its request, but not more than every six (6) months, reports prepared by an
engineer reasonably acceptable to the Administrative Agent concerning (1) the
quantity of Hydrocarbons recoverable from the Mortgaged Property, (2) the
projected income and expense attributable to the Mortgaged Property, and (3) the
expediency of any change in methods of treatment or operation of all or any
wells productive of Hydrocarbons, any new drilling or development, any method of
secondary recovery by repressuring or otherwise, or any other action with
respect to the Mortgaged Property, the decision as to which may increase or
reduce the quantity of Hydrocarbons ultimately recoverable or the rate of
production thereof, and (b) monthly, a report showing the gross proceeds from
the sale of Hydrocarbons produced from the lands described in Exhibit A
(including any thereof taken by the Mortgagor for the Mortgagor’s own use), the
quantity of such Hydrocarbons sold, the severance, gross production, occupation,
or gathering taxes deducted from or paid out of such proceeds, the number of
wells operated, drilled or abandoned, and such other information as the
Administrative Agent may reasonably request (upon request of the Administrative
Agent or such Lender Party, such reports referred to in clauses (a) and (b)
above shall set forth such information on a lease or unit basis), provided that
to the extent the items required above are required by the Credit Agreement,
delivery pursuant to the Credit Agreement will comply with this provision.

2.8

No Governmental Approvals.  The Mortgagor represents and warrants to each of the
Administrative Agent and the Lender Parties that (a) no approval or consent of
any regulatory or administrative commission or authority, or of any other
governmental body, is necessary to authorize the execution and delivery of this
instrument or of the Notes, or to authorize the observance or performance by the
Mortgagor of the covenants herein or in the Notes contained, or that such
approvals as are required have been obtained or will be obtained promptly, and
(b) the Mortgagor has obtained all Permits which are necessary for the operation
of the Mortgaged Property.

2.9

Right of Entry.  Subject to Section 8.1.5 of the Credit Agreement:

(a)

Upon reasonable notice to the Mortgagor by the Administrative Agent, the
Mortgagor will permit the Administrative Agent, or any other Lender Party or the
agents of any of them, at the reasonable cost and expense of the Mortgagor, to
enter upon the Mortgaged Property and all parts thereof, for the purpose of
investigating and inspecting the condition and operation thereof, and shall
permit reasonable access to the field offices and other offices, including the
principal place of business, of the Mortgagor to inspect and examine the





 

13

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







Mortgaged Property and to inspect, review and reproduce as necessary any books,
records, accounts, contracts or other documents of the Mortgagor.

(b)

Without limiting the generality of the foregoing, the Administrative Agent and
any Lender Party shall have the right, in the event any of them has reasonable
cause to believe that Mortgagor is not in compliance with Environmental Laws or
the environmental covenants contained herein, on twenty-four (24) hours prior
notice to the Mortgagor, to cause such Persons as any of them may designate to
enter the Mortgaged Property to conduct (at the cost and expense of the
Mortgagor), or to cause the Mortgagor to conduct (at the cost and expense of the
Mortgagor), such tests and investigations as any of them deems necessary to
determine whether any hazardous substance or solid waste is being generated,
transported, stored, or disposed of in accordance with applicable Environmental
Laws.  Such tests and investigations may include, without limitation,
underground borings, ground water analyses and borings from the floors, ceilings
and walls of any improvements located on the Mortgaged Property.  This
Section 2.10 shall not be construed to affect or limit the obligations of the
Mortgagor pursuant to Section 2.5 hereof.

(c)

The Administrative Agent and the Lender Parties shall have no duty to visit or
observe the Mortgaged Property or to conduct tests, and no site visit,
observation or testing by the Administrative Agent or such Lender Parties shall
impose any liability on any of them, nor shall the Mortgagor or any other
Obligor be entitled to rely on any visit, observation or testing by any of them
in any respect.  Each of the Administrative Agent and the Lender Parties may, in
its discretion, disclose to the Mortgagor or any other Person, including any
governmental agency, any report or finding made as a result of, or in connection
with, any site visit, observation or testing by any of them.  The Mortgagor
agrees that none of the Administrative Agent and the Lender Parties makes any
warranty or representation to the Mortgagor or any other Obligor regarding the
truth, accuracy or completeness of any such report or findings that may be so
disclosed.  The Mortgagor also acknowledges that, depending upon the results of
any site visit, observation or testing by the Administrative Agent and the
Lender Parties and disclosed to the Mortgagor, the Mortgagor may have a legal
obligation to notify one or more governmental agencies of such results, that
such reporting requirements are site-specific, and are to be evaluated by the
Mortgagor without advice or assistance from the Administrative Agent.

2.10

Environmental Laws.  The Mortgagor represents and warrants, to the best of its
knowledge after due inquiry, that except as set forth in Item 7.17 of the
Disclosure Schedule to the Credit Agreement, as of the date hereof:  the
Mortgaged Property is in material compliance with all applicable Environmental
Laws where the failure to do so could reasonably be expected to have a Material
Adverse Effect; there are no conditions existing currently which would be likely
to subject the Mortgagor to damages, penalties, injunctive relief or cleanup
costs under any Environmental Laws or assertions thereof, or which require or
are likely to require cleanup, removal, remedial action or other response
pursuant to Environmental Laws by the Mortgagor; the





 

14

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







Mortgagor is not a party to any litigation or administrative proceedings, nor so
far as is known by the Mortgagor is any litigation or administrative proceeding
threatened against it, which asserts or alleges that the Mortgagor has violated
or is violating Environmental Laws or that the Mortgagor is required to clean
up, remove or take remedial or other responsive action due to the disposal,
depositing, discharge, leaking or other release of any hazardous substances or
materials; neither the Mortgaged Property nor the Mortgagor is subject to any
judgment, decree, order or citation related to or arising out of Environmental
Laws and neither has been named or listed as a potentially responsible party by
any governmental body or agency in a matter arising under any Environmental
Laws.  Each of the Mortgagor and its Subsidiaries, as applicable, has been
issued and is in material compliance with all Permits, certificates, licenses,
approvals and other authorizations relating to environmental matters and
necessary or desirable for its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and to the Mortgagor’s
knowledge after reasonable investigation all use, generation, manufacturing,
release, discharge, storage, deposit, treatment, recycling or disposal of any
materials on, under or at the Mortgaged Property or transported to or from the
Mortgaged Property (or tanks or other facilities thereon containing such
materials) are being and will be conducted in accordance with applicable
Environmental Laws including without material limitation those requiring
cleanup, removal or any other remedial action where the failure to do so could
reasonably be expected to have a Material Adverse Effect.

2.11

Mortgagor Information.  The Mortgagor represents and warrants that its taxpayer
identification number and chief executive office are correctly recited in the
appearance clause of this Mortgage, and agrees that no change will be made to
its taxpayer identification number, chief executive office, or entity structure
without the Mortgagor first giving the Administrative Agent written notice at
least ten (10) days prior to any such change, or as otherwise set forth in the
Credit Agreement.

ARTICLE III
Assignment of Production

3.1

Assignment.  Subject to the provisions hereof, the Mortgagor hereby absolutely
and irrevocably (a) transfers, assigns, warrants and conveys to the
Administrative Agent, for itself and as agent for the Lender Parties, effective
as of November 1, 2006, at 7:00 A.M., local time, all Hydrocarbons that are
thereafter produced from and that accrue to the Mortgaged Property, and all
proceeds therefrom and (b) gives to and confers upon the Administrative Agent
the right, power and authority to collect such Hydrocarbons and proceeds.
 Subject to the terms of Section 3.1(b), all parties producing, purchasing or
receiving any such Hydrocarbons, or having such, or proceeds therefrom, in their
possession for which they or others are accountable to the Administrative Agent
by virtue of the provisions of this Article, are authorized and directed to
treat and regard the Administrative Agent as the assignee and transferee of the
Mortgagor and entitled in the Mortgagor’s place and stead to receive such
Hydrocarbons and all proceeds therefrom; and said parties and each of them shall
be fully protected in so treating and regarding the Administrative Agent and
shall be under no obligation to see to the application by the Administrative
Agent of any





 

15

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







such proceeds or payments received by it; provided, however, that, until the
Administrative Agent or the Mortgagor shall have instructed such parties to
deliver such Hydrocarbons and all proceeds therefrom directly to the
Administrative Agent (which instructions may be given only after (i) the
occurrence of an event of default, as herein defined or (ii) the occurrence of a
Material Adverse Effect, but the giving of such instructions shall as to all
such parties be conclusive as to the occurrence of an event of default or a
Material Adverse Effect, as the case may be), such parties shall be entitled to
deliver such Hydrocarbons and all proceeds therefrom to the Mortgagor; provided,
further, that so long as the Hydrocarbon Marketing Agreements shall be in force
and effect, then the Mortgagor will market and account to royalty owners and
overriding royalty interest owner for royalties and overriding royalties due on
Hydrocarbons produced from the Mortgaged Property.  Upon (i) an event of default
or (ii) the occurrence of a Material Adverse Effect (but the determination of
the occurrence of an event of default or a Material Adverse Effect, as the case
may be, by the Administrative Agent shall as to all such parties for all
purposes hereof be conclusive as to the occurrence of an event of default or a
Material Adverse Effect, as the case may be) said Hydrocarbons and products are
to be delivered into pipelines connected with the oil and gas leases, or to the
purchaser thereof, free and clear of all taxes, charges, costs and expenses.
 The Mortgagor agrees to perform all such acts, and to execute all such further
assignments, transfers and division orders, and other instruments as may be
required or desired by the Administrative Agent or any party in order to have
said revenues and proceeds so paid to the Administrative Agent.  The
Administrative Agent is fully authorized to receive and give receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of the Mortgagor or the Administrative Agent for the account of the
Mortgagor received from or in connection with said revenues or proceeds and
apply the proceeds thereof in accordance with Section 3.2 hereof, and to execute
transfer and division orders in the name of the Mortgagor, or otherwise, with
warranties binding the Mortgagor.  Notwithstanding the foregoing, in the case of
the occurrence of any such Material Adverse Effect (i) the Administrative
Agent’s right to give such instructions to third parties shall not arise until
ten (10) days after the Administrative Agent or any other Lender Party shall
have given written notice to the Mortgagor of such Material Adverse Effect (such
notice to provide reasonable details thereof) and (ii) if no Default or Event of
Default shall in fact occur within one hundred eighty (180) days after the
Administrative Agent’s notice to the Mortgagor of a Material Adverse Effect,
then the Administrative Agent shall instruct such third parties to deliver such
Hydrocarbons and proceeds directly to the Mortgagor, subject to the
Administrative Agent’s continuing right to give notices thereafter in accordance
with this Section 3.1; provided, that so long as the Hydrocarbon Marketing
Agreements shall be in force and effect, then the Mortgagor will market and
account to royalty owners and overriding royalty interest owners for royalties
and overriding royalties due on Hydrocarbons produced from the Mortgaged
Property.

3.2

Application of Proceeds.  All payments received by the Administrative Agent
pursuant to Section 3.1 hereof shall be placed in a cash collateral account at
the Administrative Agent and on the last business day of each calendar month
applied as follows:





 

16

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







First:  To the payment and satisfaction of all costs and expenses incurred in
connection with the collection of such proceeds, and to the payment of all items
of the Indebtedness not evidenced by any Note.

Second:  To the payment of the interest on the Notes accrued to the date of such
payment.

Third:  To the payment of the amounts of principal then due and owing on the
Notes and of the other items of Indebtedness due and owing at the time of such
payment.

Fourth:  The balance, if any, (i) in the case proceeds deposited due to the
Administrative Agent’s giving notice of an event of default, shall either be
applied on the then unmatured principal amounts of the Notes, such application
to be on such of the Notes and installments thereof as the Administrative Agent
may select, or, at the option of the Administrative Agent, released to the
Mortgagor, or (ii) in the case of proceeds deposited due to the Administrative
Agent’s giving notice of a Material Adverse Effect, released to the Mortgagor.

3.3

No Liability of the Administrative Agent in Collecting.  The Administrative
Agent is hereby absolved from all liability (other than for acts resulting from
its own gross negligence) for failure to enforce collection of any proceeds so
assigned (and no such failure shall be deemed to be a waiver of any right of the
Administrative Agent under this Article) and from all other responsibility in
connection therewith, except the responsibility to account to the Mortgagor for
funds actually received and for.

3.4

Assignment Not a Restriction on the Administrative Agent’s Rights.  Nothing
herein contained shall detract from or limit the absolute obligation of the
Mortgagor to make payment of the Indebtedness regardless of whether the proceeds
assigned by this Article would be sufficient to pay the same, and the rights
under this Article shall be in addition to all other security now or hereafter
existing to secure the payment of the Indebtedness.

3.5

Status of Assignment.  Notwithstanding the other provisions of this Article and
in addition to the other rights hereunder, the Administrative Agent or any
receiver or keeper appointed in judicial proceedings for the enforcement of this
instrument shall have the right to receive all of the Hydrocarbons herein
assigned and the proceeds therefrom after any Note or other item of Indebtedness
has been declared due and payable in accordance with the provisions of
Section 4.1 hereof and to apply all of said proceeds as provided in Section 3.2
hereof.  Upon any sale of the Mortgaged Property or any part thereof pursuant to
Article V, the Hydrocarbons thereafter produced from the property so sold, and
the proceeds therefrom, shall be included in such sale and shall pass to the
purchaser free and clear of the assignment contained in this Article.





 

17

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







3.6

Indemnity.  The Mortgagor agrees to indemnify the Administrative Agent and each
other Lender Party against all claims, actions, liabilities, judgments, costs,
attorneys’ fees or other charges of whatsoever kind or nature (all hereinafter
in this Section 3.6 called “claims”) made against or incurred by them or any of
them as a consequence of the assertion, either before or after the payment in
full of the Indebtedness, that they or any of them received Hydrocarbons herein
assigned or the proceeds thereof claimed by third persons, except to the extent
such third person’s rights are paramount to those of any Lender Party and
identified in a title opinion delivered to the Administrative Agent prior to the
date hereof and the Administrative Agent shall have the right to defend against
any such claims, employing attorneys therefor, and unless furnished with
reasonable indemnity, they or any of them shall have the right to pay or
compromise and adjust all such claims.  The Mortgagor will indemnify and pay to
the Administrative Agent and the other Lender Parties, as the case may be, any
and all such amounts as may be paid in respect thereof or as may be successfully
adjudged against the Administrative Agent, the other Lender Parties or any of
them.  The obligations of the Mortgagor as hereinabove set forth in this
Section 3.6 shall survive the release, termination, foreclosure or assignment of
this instrument or any sale hereunder.

ARTICLE IV
Events of Default

4.1

Events of Default Hereunder.  In case any one or more of the following “events
of default” shall occur and shall not have been remedied:

(a)

default in the payment of principal of or interest on any Note, or in the
payment of any other Indebtedness secured hereby, when due;

(b)

the occurrence of an Event of Default (other than any relating to non-payment of
principal of or interest on the Loan Notes) under the terms and provisions of
the Credit Agreement and the continuance of such Event of Default for the
applicable period of grace, if any;

(c)

any of the Mortgaged Property shall be seized or taken by any governmental or
similar authority, or any order of attachment, garnishment or any other writ
shall be issued, or any other lawful creditor’s remedy shall be exercised or
attempted to be exercised and not being diligently contested in good faith by
appropriate proceedings, with respect thereto; or

(d)

the title of the Mortgagor to the Mortgaged Property or any substantial part
thereof shall become the subject matter of litigation which would or might, in
the Administrative Agent’s opinion, upon final determination result in
substantial impairment or loss of the security provided by this instrument and
upon notice by the Administrative Agent to the Mortgagor, such litigation is not
dismissed within thirty (30) days of such notice,





 

18

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







then and in any such event the Administrative Agent, at its option, may by
notice to the Mortgagor declare the entire unpaid principal of and the interest
accrued on the Notes and all other Indebtedness secured hereby to be forthwith
due and payable, without any prior or further notice or demand of any kind, both
of which are hereby expressly waived.

ARTICLE V
Enforcement of the Security

5.1

Rights of the Administrative Agent with Respect to Movable Property Constituting
a Part of the Mortgaged Property.  Upon the occurrence of an Event of Default
and if such Event of Default shall be continuing, the Administrative Agent will
have all rights and remedies granted by law, and particularly by the Uniform
Commercial Code, including, but not limited to, the right to take possession of
all movable property constituting a part of the Mortgaged Property, and for this
purpose the Administrative Agent may enter upon any premises on which any or all
of such movable property is situated and take possession of and operate such
movable property (or any portion thereof) or remove it therefrom.  The
Administrative Agent may require the Mortgagor to assemble such movable property
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to all parties.  Unless
such movable property is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Administrative Agent
will give the Mortgagor reasonable notice of the time and place of any public
sale or of the time after which any private sale or other disposition of such
movable property is to be made.  This requirement of sending reasonable notice
will be met if the notice is mailed by first-class mail, postage prepaid, to the
Mortgagor at the address shown below the signatures at the end of this
instrument at least five (5) days before the time of the sale or disposition.
 Further, the Administrative Agent shall have the right to utilize executory
process, as more fully set forth in Section 5.4 hereof and the right to
appointment of a keeper, as set forth in Section 5.11 hereof.

5.2

Rights of the Administrative Agent with Respect to Fixtures Constituting a Part
of the Mortgaged Property.  Upon the occurrence of an Event of Default and if
such Event of Default shall be continuing, the Administrative Agent may elect to
treat the fixtures constituting a part of the Mortgaged Property as either real
property collateral or movable property collateral and then proceed to exercise
such rights as apply to such type of collateral.

5.3

Judicial Proceedings.  Upon the occurrence of an Event of Default and if such
Event of Default shall be continuing, the Administrative Agent, in lieu of or in
addition to exercising any power of sale hereinabove given (to the extent the
exercise of a power of sale may be permitted under applicable law), may proceed
by a suit or suits in equity or at law, whether for a foreclosure hereunder for
cash or upon credit in one or more parcels or portions under executory or
ordinary process, as permitted under applicable law, at the Administrative
Agent’s sole option, without appraisement (appraisement being expressly waived),
or for the specific performance of any covenant





 

19

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







or agreement herein contained or in aid of the execution of any power herein
granted, or for the appointment of a receiver pending any foreclosure hereunder
or the sale of the Mortgaged Property, or for the enforcement of any other
appropriate legal or equitable remedy.  

5.4

Other Remedies.

The Mortgagor hereby acknowledges the Indebtedness secured hereby, whether now
existing or to arise hereafter, and, for the purpose of foreclosure under
Louisiana’s executory process procedures, confesses judgment thereon in the full
amount of the Indebtedness in favor of the Administrative Agent and any future
holder or holders of the Indebtedness if such obligations are not paid at
maturity.  The Mortgagor in accordance with the terms hereof and the other Loan
Documents does by these presents consent, agree and stipulate that, upon the
occurrence of an Event of Default hereunder or under the other Loan Documents,
the Administrative Agent or any future holder or holders of any of the
Indebtedness, at its (or their) option, without making demand and without notice
or putting in default, the same being hereby expressly waived, may cause all and
singular the property of the Mortgagor herein mortgaged to be seized and sold by
executory process issued by any competent court, or to proceed with the
enforcement of this instrument and pledge of production in any manner prescribed
by law, the Mortgagor hereby waiving notice of demand or delay stipulated in the
Code of Civil Procedure of Louisiana and the benefit of any laws, or parts of
laws, relating to the appraisement of the property seized and sold under
executory process or other legal process, and consenting that the Mortgaged
Property situated in the State of Louisiana be sold without appraisement to the
highest bidder for cash.

5.5

Certain Aspects of a Sale.  The Administrative Agent shall have the right to
become the purchaser at any sale held by the Administrative Agent or by any
court, receiver or public officer, and the Administrative Agent shall have the
right to credit upon the amount of the bid made therefor the amount payable out
of the net proceeds of such sale to it.  Recitals contained in any conveyance
made to any purchaser at any sale made hereunder shall conclusively establish
the truth and accuracy of the matters therein stated, including, without
limiting the generality of the foregoing, nonpayment of the unpaid principal sum
of, and the interest accrued on, the Obligations, after the same have become due
and payable, advertisement and conduct of such sale in the manner provided
herein.

5.6

Receipt to Purchaser.  Upon any sale, the receipt of the Administrative Agent or
of the officer making sale under judicial proceedings, shall be sufficient
discharge to the purchaser or purchasers (for so long as the purchaser is not
the Administrative Agent or an affiliate thereof) at any sale for his or their
purchase money, and such purchaser or purchasers, or his or their assigns or
personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Administrative Agent or of such officer therefor,
be obliged to see to the application of such purchase money, or be in anywise
answerable for any loss, misapplication or nonapplication thereof.





 

20

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







5.7

Effect of Sale.  Any sale or sales of the Mortgaged Property, shall operate to
divest all right, title, interest, claim and demand whatsoever either at law or
in equity, of the Mortgagor of, in and to the premises and the property sold,
and shall be a perpetual bar, both at law and in equity, against the Mortgagor,
and the Mortgagor’s successors or assigns, and against any and all Persons
claiming or who shall thereafter claim all or any of the property sold from,
through or under the Mortgagor or the Mortgagor’s successors or assigns.
 Nevertheless, the Mortgagor, if requested by the Administrative Agent so to do,
shall join in the execution and delivery of all proper conveyances, assignments
and transfers of the properties so sold.

5.8

Application of Proceeds.  The proceeds of any sale of the Mortgaged Property, or
any part thereof, whether under the power of sale herein granted and conferred
(to the extent the exercise of a power of sale may be permitted under applicable
law) or by virtue of judicial proceedings, shall be applied as follows:

First:  To the payment and satisfaction of all costs and expenses incurred by
the Administrative Agent in the performance of their duties including, without
limiting the generality of the foregoing, a commission of five percent (5%) to
any keeper and costs and expenses of any entry, or taking of possession, of any
sale, or advertisement thereof, and of conveyances, and as well, court costs,
compensation of agents and employees and legal fees.

Second:  To the payment of the interest on the Notes accrued to the date of such
payment.

Third:  To the payment of the amounts of principal of the Notes and of the other
items of Indebtedness due and owing at the time of such payment.

Fourth:  Any surplus thereafter remaining shall be paid to the Mortgagor or the
Mortgagor’s successors or assigns, as their interests shall appear.

5.9

The Mortgagor’s Waiver of Appraisement, Marshaling and Other Rights.  The
Mortgagor agrees, to the full extent that the Mortgagor may lawfully so agree,
that the Mortgagor will not at any time insist upon or plead or in any manner
whatever claim the benefit of any appraisement, valuation, stay, extension
(other than an extension agreed to in writing by the Administrative Agent) or
redemption law now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this instrument or the absolute sale of the
Mortgaged Property or the possession thereof by any purchaser at any sale made
pursuant to any provision hereof, or pursuant to the decree of any court of
competent jurisdiction; but the Mortgagor, for the Mortgagor and all who may
claim through or under the Mortgagor, so far as the Mortgagor or those claiming
through or under the Mortgagor now or hereafter lawfully may, hereby waives the
benefit of all such laws.  The Mortgagor, for the Mortgagor and all who may
claim through or under the Mortgagor, waives, to the extent that the Mortgagor
may lawfully do so, any and all right to have the Mortgaged Property marshaled
upon any foreclosure of the lien hereof, or sold in inverse order of alienation,
and agrees that the Administrative Agent or any court having jurisdiction to
foreclose such lien may sell the





 

21

 




--------------------------------------------------------------------------------




MORTGAGE (LOUISIANA)







Mortgaged Property as an entirety.  The Mortgagor, for the Mortgagor and all who
may claim through or under the Mortgagor, further waives, to the full extent
that the Mortgagor may lawfully do so, any requirement for posting a receiver’s
bond or replevin bond or other similar type of bond if the Administrative Agent
commences an action for appointment of a receiver or an action for replevin to
recover possession of any of the Mortgaged Property.  If any law in this
paragraph referred to and now in force, of which the Mortgagor or the
Mortgagor’s successor or successors might take advantage despite the provisions
hereof, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to constitute any part of the contract herein contained or
to preclude the operation or application of the provisions of this paragraph.

5.10

Costs and Expenses.  All costs and expenses (including attorneys’ fees) incurred
by the Administrative Agent or the other Lender Parties in protecting and
enforcing their rights hereunder shall constitute a demand obligation owing by
the Mortgagor to the party incurring such costs and expenses and shall draw
interest at an annual rate equal to the rate of interest from time to time
accruing on the Loan Notes, including without limitation, any additional
interest payable following a default or event of default, until paid, all of
which shall constitute a portion of the Indebtedness.

5.11

Operation of the Mortgaged Property by the Administrative Agent.  Upon the
occurrence of an Event of Default, and if such Event of Default shall be
continuing, and in addition to all other rights herein conferred on the
Administrative Agent, the Administrative Agent (or any Person designated by the
Administrative Agent) shall have the right and power, but shall not be
obligated, to enter upon and take possession of any of the Mortgaged Property,
and to exclude the Mortgagor, and the Mortgagor’s agents or servants, wholly
therefrom, and to hold, use, administer, manage and operate the same to the
extent that the Mortgagor shall be at the time entitled and in its place and
stead.  The Administrative Agent, or any Person designated by the Administrative
Agent, may operate the same without any liability to the Mortgagor in connection
with such operations, except to use ordinary care in the operation of such
properties, and the Administrative Agent or any Person designated by the
Administrative Agent, shall have the right to (but not the obligation to)
collect, receive and receipt for all Hydrocarbons produced and sold from said
properties, to make repairs, purchase machinery and equipment, conduct work-over
operations, drill additional wells and to exercise every power, right and
privilege of the Mortgagor with respect to the Mortgaged Property.  When and if
the expenses of such operation and development (including costs of unsuccessful
work-over operations or additional wells) paid by the Administrative Agent or
attributable to the Mortgagor’s undivided interest therein and withheld, or
offset against, by an operator or other party, have been reimbursed by the
Mortgagor and the Indebtedness paid, said properties shall, if there has been no
sale or foreclosure, be returned to the Mortgagor.    Further, in the event that
any of the Mortgaged Property is seized as an incident to an action for the
recognition or the enforcement of this instrument, whether by executory process,
ordinary process, writ of fieri facias, sequestration, or otherwise, the court
issuing the order under which the seizure is to be effected shall, if such order
is petitioned for by the holder or holders of the Obligations or other
Indebtedness, direct the sheriff or other officer making the seizure to appoint
as keeper of the Mortgaged Property, in





 

22

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







accordance with Louisiana Revised Statutes 9:5131 through 5135 and/or 9:5136
through 5140.2, as the same may be amended, such Person as may be named by the
Administrative Agent at the time the seizure is effected.

ARTICLE VI
[Reserved.]

ARTICLE VII
Miscellaneous Provisions

7.1

Pooling and Unitization.  The Mortgagor shall have the right, and is hereby
authorized, to pool or unitize all or any part of any tract of land described in
Exhibit A, insofar as relates to the Mortgaged Property, with adjacent lands,
leaseholds and other interests, when, in the reasonable judgment of the
Mortgagor, it is necessary or advisable to do so in order to form a drilling
unit to facilitate the orderly development of that part of the Mortgaged
Property affected thereby, or to comply with the requirements of any law or
governmental order or regulation relating to the spacing of wells or proration
of the production therefrom; provided, however, that any unit so formed for the
production of oil shall not substantially exceed 160 acres, and any unit so
formed for the production of gas shall not substantially exceed 640 acres,
unless a larger area is required to conform to an applicable law or governmental
order or regulation relating to the spacing of wells or to obtain the maximum
allowable production under any applicable law or governmental order or
regulation relating to the proration of production therefrom; and further
provided that the Hydrocarbons produced from any unit so formed shall be
allocated among the separately owned tracts or interests comprising the unit in
a uniform manner consistently applied.  Any unit so formed may relate to one or
more zones or horizons, and a unit formed for a particular zone or horizon need
not conform in area to any other unit relating to a different zone or horizon,
and a unit formed for the production of oil need not conform in area with any
unit formed for the production of gas.  Immediately after formation of any such
unit, the Mortgagor shall furnish to the Administrative Agent a true copy of the
pooling agreement, declaration of pooling or other instrument creating such
unit, in such number of counterparts as the Administrative Agent may reasonably
request.  The interest in any such unit attributable to the Mortgaged Property
(or any part thereof) included therein shall become a part of the Mortgaged
Property and shall be subject to the lien hereof in the same manner and with the
same effect as though such unit and the interest of the Mortgagor therein were
specifically described in Exhibit A.  The Mortgagor may enter into pooling or
unitization agreements not hereinabove authorized only with the prior written
consent of the Administrative Agent.

7.2

[Reserved.]

7.3

Actions or Advances by the Administrative Agent or the Lender Parties.

Each and every covenant herein contained shall be performed and kept by the
Mortgagor solely at the Mortgagor’s expense.  If the Mortgagor shall fail to
perform or keep any of the covenants of whatsoever kind or nature contained in
this instrument, the Administrative Agent, any Lender Party or any receiver or
keeper appointed





 

23

 




--------------------------------------------------------------------------------




MORTGAGE (LOUISIANA)







hereunder under applicable law, may, but shall not be obligated to, take action
and/or make advances to perform the same in the Mortgagor’s behalf, and the
Mortgagor hereby agrees to repay the expense of such action and such advances
upon demand plus interest at an annual rate equal to the rate of interest from
time to time accruing on the Loan Notes including without limitation, any
additional interest payable following a default or event of default until paid
or, in the event any promissory note evidences such indebtedness, upon the terms
and conditions thereof.  No such advance or action by the Administrative Agent,
any Lender Party or any keeper or receiver appointed hereunder shall be deemed
to relieve the Mortgagor from any default hereunder.

7.4

Defense of Claims.  The Mortgagor will notify the Administrative Agent, in
writing, promptly of the commencement of any legal proceedings affecting the
lien or security interest hereof or the Mortgaged Property, or any part thereof,
and will take such action, employing attorneys reasonably agreeable to the
Administrative Agent, as may be necessary or appropriate to preserve the
Mortgagor’s, the Administrative Agent’s and the Lender Parties’ rights affected
thereby and/or to hold harmless the Administrative Agent and the Lender Parties
in respect of such proceedings; and should the Mortgagor fail or refuse to take
any such action, the Administrative Agent and the Lender Parties may, upon
giving prior written notice thereof to the Mortgagor, take such action in behalf
and in the name of the Mortgagor and at the Mortgagor’s expense.  Moreover, the
Administrative Agent. on behalf of itself and the other Lender Parties, may take
such independent action in connection therewith as it may in its reasonable
discretion deem proper, the Mortgagor hereby agreeing that all sums advanced or
all expenses incurred in such actions plus interest at an annual rate equal to
the rate of interest from time to time accruing on the Loan Notes including
without limitation, any additional interest payable following a default or event
of default until paid, will, on demand, be reimbursed, as appropriate, to the
Administrative Agent, any Lender Party or any keeper or receiver appointed
hereunder under applicable law.  The obligations of the Mortgagor as hereinabove
set forth in this Section 7.4 shall survive the release, termination,
foreclosure or assignment of this instrument or any sale hereunder.

7.5

The Mortgaged Property to Revert.  If the Indebtedness shall be fully paid, and
all commitments of any of the Lender Parties to make loans or other financial
accommodations to the Borrower have been terminated, and the covenants herein
contained shall be well and truly performed, then all of the Mortgaged Property
shall revert to the Mortgagor and the entire estate, right, title and interest
of the Administrative Agent and the other Lender Parties granted hereunder shall
thereupon cease; and the Administrative Agent (for itself and as agent for the
Lender Parties)  in such case shall, upon the request of the Mortgagor and at
the Mortgagor’s cost and expense, deliver to the Mortgagor proper instruments
acknowledging satisfaction and release of this instrument.

7.6

Renewals, Amendments and Other Security.  Renewals and extensions of the
Indebtedness may be given at any time and waivers may be given with respect to
agreements relating to any part of such Indebtedness or the Mortgaged Property
and the Administrative Agent and the other Lender Parties may take or may now
hold other security from others for the Indebtedness, all without notice to or
consent of the





 

24

 




--------------------------------------------------------------------------------




MORTGAGE (LOUISIANA)







Mortgagor.  The Administrative Agent or the other Lender Parties may resort
first to such other security or any part thereof or first to the security herein
given or any part thereof, or from time to time to either or both, even to the
partial or complete abandonment of either security, and such action shall not be
a waiver of any rights conferred by this instrument, which shall continue as a
first lien upon and prior perfected security interest in the Mortgaged Property
not expressly released until the Notes and all other Indebtedness secured hereby
are fully paid.

7.7

Instrument an Assignment, etc.  This instrument shall be deemed to be and may be
enforced from time to time as an assignment, chattel mortgage, contract, deed of
trust, financing statement, real estate mortgage, or security agreement, and
from time to time as any one or more thereof.

7.8

Limitation on Interest.  No provision of this instrument or of the Notes, the
Credit Agreement or any other Loan Document (as defined in the Credit Agreement)
shall require the payment or permit the collection of interest in excess of the
maximum permitted by law or which is otherwise contrary to law.  If any excess
of interest in such respect is herein or in the Notes, the Credit Agreement or
any other Loan Document (as defined in the Credit Agreement) provided for, or
shall be adjudicated to be so provided for herein or in the Notes, the Credit
Agreement or any other Loan Document (as defined in the Credit Agreement), the
Mortgagor shall not be obligated to pay such excess.

7.9

Unenforceable or Inapplicable Provisions.  If any provision hereof or of the
Notes is invalid or unenforceable in any jurisdiction, the other provisions
hereof or of the Notes shall remain in full force and effect in such
jurisdiction, and the remaining provisions hereof shall be liberally construed
in favor of the Administrative Agent and the other Lender Parties  in order to
effectuate the provisions hereof, and the invalidity of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction.  Any reference herein contained to a
statute or law of a state in which no part of the Mortgaged Property is situated
shall be deemed inapplicable to, and not used in, the interpretation hereof.

7.10

Rights Cumulative.  Each and every right, power and remedy herein given to the
Administrative Agent or the other Lender Parties shall be cumulative and not
exclusive; and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and so
often and in such order as may be deemed expedient by the Administrative Agent
or the other Lender Parties, as the case may be, and the exercise, or the
beginning of the exercise, of any such right, power or remedy shall not be
deemed a waiver of the right to exercise, at the same time or thereafter, any
other right, power or remedy.  No delay or omission by the Administrative Agent
or the other Lender Parties in the exercise of any right, power or remedy shall
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.

7.11

Waiver.  Any and all covenants in this instrument may from time to time by
instrument in writing signed by the Administrative Agent be waived to such
extent and in





 

25

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







such manner as the Administrative Agent may desire, but no such waiver shall
ever affect or impair either the Administrative Agent’s or the other Lender
Parties’ rights or liens or security interests hereunder, except to the extent
specifically stated in such written instrument. Subject to the foregoing, the
parties hereto expressly waive the production of mortgage, conveyance, tax
research or other certificates and hereby release and hold the Notary Public
whose name is hereunder signed harmless for and by reason of the nonproduction
and nonannexation thereof to this instrument.  The Mortgagor waives in favor of
Administrative Agent any and all homestead exemptions and other exemptions of
seizure or otherwise to which the Mortgagor is or may be entitled under the
constitution and statutes of the State of Louisiana insofar as the Mortgaged
Property is concerned.  The Mortgagor further waives, to the fullest extent
permitted by Louisiana law:  (a) the benefit of appraisement as provided in
Louisiana Code of Civil Procedure Articles 2332, 2336, 2723 and 2724, and all
other laws conferring the same; (b) the demand and three days delay accorded by
Louisiana Code of Civil Procedure Article 2721; (c) the notice of seizure
required by Louisiana Code of Civil Procedure Articles 2293 and 2721; (d) the
three days delay provided by Louisiana Code of Civil Procedure Articles 2331 and
2722; and (e) the benefit of the other provisions of Louisiana Code of Civil
Procedure Articles 2331, 2722 and 2723, not specifically mentioned above.

7.12

[Reserved]

7.13

Environmental Indemnification.  The Mortgagor will indemnify and hold the
Administrative Agent, the other Lender Parties, and their respective Affiliates
harmless from and against and reimburse the Administrative Agent, the other
Lender Parties, and their respective Affiliates with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including reasonable attorney’s fees and court costs) of any and every
kind or character, known or unknown, fixed or contingent, out-of-pocket or
consequential, asserted against or by the Administrative Agent, the other Lender
Parties, or any of their respective Affiliates at any time and from time to time
by reason of or arising out of any violation of any Environmental Laws
applicable to the Mortgagor and/or the Mortgaged Property and any and all
matters arising out of any act, omission, event or circumstance existing or
occurring (including, without limitation, the presence on the Mortgaged Property
or release from the Mortgaged Property of hazardous substances or solid waste
disposed of or otherwise released), regardless of whether the act, omission,
event or circumstance constituted a violation of any Environmental Law at the
time of its existence or occurrence.  The terms “hazardous substance” and
“release” shall have the meanings specified in the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as subsequently
modified, supplemented or amended (herein called “CERCLA”), and for purposes of
RCRA (as defined below) compliance the terms “solid waste” and “disposed” shall
have the meanings specified in the Federal Resource Conservation and Recovery
Act of 1976, as subsequently modified, supplemented or amended (herein called
“RCRA”); provided, in the event that either CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and provided further,
to the extent the laws of any jurisdiction where the





 

26

 




--------------------------------------------------------------------------------




MORTGAGE (LOUISIANA)







Mortgaged Property is located on the date hereof or on any subsequent date
establish a meaning for “hazardous substance,” “release,” “solid waste,” or
“disposal” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Mortgagor hereby agrees to
make the maximum contribution to the payment and satisfaction of the indemnified
claims, demands, causes of action, losses, damages, liabilities, costs, expenses
and fees which is permissible under applicable law.  The obligations of the
Mortgagor as hereinabove set forth in this Section 7.13 shall survive the
release, termination, foreclosure or assignment of this instrument or any sale
hereunder.

7.14

No Partnership.  Nothing contained in this instrument is intended to, or shall
be construed as, creating to any extent and in any manner whatsoever, any
partnership, joint venture, or association among the Mortgagor, the
Administrative Agent and the other Lender Parties and their respective
Affiliates, or in any way as to make the Administrative Agent or the other
Lender Parties coprincipals with the Mortgagor with reference to the Mortgaged
Property, and any inferences to the contrary are hereby expressly negated.

7.15

Successors and Assigns.  This instrument is binding upon the Mortgagor, the
Mortgagor’s successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Lender Parties and their respective
successors and assigns, and the provisions hereof are intended by the parties to
be and shall likewise be covenants running with the Mortgaged Property.

7.16

Article and Section Headings.  The article and section headings in this
instrument are inserted for convenience of reference and shall not be considered
a part of this instrument or used in its interpretation.

7.17

Execution in Counterparts.  This instrument may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original
and all of which are identical, except that, to facilitate recordation or
filing, in any particular counterpart, portions of Exhibit A hereto which
describe properties situated in parishes other than the parish in which such
counterpart is to be recorded or filed may have been omitted.

7.18

Special Filing as Financing Statement.  This Mortgage shall likewise be a
security agreement and a financing statement. This Mortgage shall be filed for
record, among other places, in the real estate records of each parish in which
any portion of the real property covered by the oil and gas leases described in
Exhibit A hereto is situated, and, when filed in such parishes shall be
effective as a financing statement covering fixtures located on oil and gas
properties, which oil and gas properties (and accounts arising therefrom) are to
be financed at the wellheads of the wells located on the real property described
in Exhibit A hereto.  At the option of the Administrative Agent, a carbon,
photographic or other reproduction of this instrument or of any financing
statement covering the Mortgaged Property or any portion thereof shall be
sufficient as a financing statement and may be filed as such.  The Mortgagor
agrees that the





 

27

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







Administrative Agent may, in such manner, on such terms and at such times as may
be elected by the Administrative Agent, and without demand or notice to, or the
consent or signature of, the Mortgagor, file and/or record such UCC financing
statements, fixture filings, and/or amendments to or continuations of any
financing statements or fixture filings to evidence, perfect and/or continue the
perfection of, any security interests created or to be created pursuant to this
Mortgage or any of the other Loan Documents.

7.19

Notices.  Except as required by Sections 5.1, any notice, request, demand or
other instrument which may be required or permitted to be given or served upon
the Mortgagor shall be sufficiently given when mailed by first-class mail,
addressed to the Mortgagor at the address shown below the signatures at the end
of this instrument or to such different address as the Mortgagor shall have
designated by written notice received by the Administrative Agent.

7.20

Transfer of the Notes without Notarial Act.  The parties hereto agree that the
Obligations may be transferred without the necessity for a notarial act of
transfer thereof, and that any such transfer without notarial act shall carry
with it into the hands of any future holder or holders of the Obligations full
and entire subrogation of title in and to the Obligations to any and all rights
and privileges under this instrument herein granted to the Lender Parties.  This
instrument is for the benefit of the Administrative Agent, the Lender Parties
and for such other Person or Persons as may from time to time become or be the
holders of any of the Indebtedness, and this instrument shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Indebtedness may be transferable, it being understood that, upon the transfer or
assignment by the Administrative Agent of any of the Indebtedness, the legal
holder of such Indebtedness shall have all of the rights granted to the
Administrative Agent under this instrument.  The Mortgagor specifically agrees
that upon any transfer of all or any portion of the Indebtedness, this
instrument shall secure with retroactive rank the then existing Indebtedness of
the Mortgagor to the transferee and any and all Indebtedness to such transferee
thereafter arising.

7.21

Authentic Evidence.  Any and all declarations of facts made by authentic act
before a notary public in the presence of two witnesses by a person declaring
that such facts lie within his knowledge, shall constitute authentic evidence of
such facts for the purpose of executory process.  The Mortgagor specifically
agrees that such an affidavit by a representative of the Administrative Agent as
to the existence, amount, terms and maturity of the Indebtedness and of a
default thereunder shall constitute authentic evidence of such facts for the
purpose of executory process.

7.22

Governing Law.  THIS INSTRUMENT IS MADE UNDER AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF
LOUISIANA.

7.23

Acceptance.  Pursuant to Louisiana Civil Code Article 3289, the Mortgagor
acknowledges that this instrument need not be signed by the Administrative
Agent, whose consent is presumed and is hereby acknowledged by Mortgagor.





 

28

 




--------------------------------------------------------------------------------




MORTGAGE (LOUISIANA)







7.24

No Liability.  The Administrative Agent shall not be liable for any error of
judgment or act done by the Administrative Agent in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for its
gross negligence or willful misconduct.  The Administrative Agent shall not be
personally liable in case of entry by it, or anyone entering by virtue of the
powers herein granted it, upon the Mortgaged Property for debts contracted or
liability or damages incurred in the management or operation of the Mortgaged
Property.  The Administrative Agent shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by it hereunder, believed by it in good faith to be
genuine.  Mortgagor will, from time to time, pay the compensation due to the
Administrative Agent hereunder and reimburse the Administrative Agent for, and
save it harmless against, any and all liability and expenses that may be
incurred by it in the performance of its duties.

7.25

Administrative Agent as Agent for the Lender Parties.  As described above,
certain Lender Parties are or may become parties to certain Hedging Agreements
with the Mortgagor and/or Affiliates of the Mortgagor.  This instrument secures
the obligations of the Mortgagor and such Affiliates, as the case may be, under
such Hedging Agreements, and the parties acknowledge for all purposes that the
Administrative Agent acts for itself and as agent on behalf of such Lender
Parties that are so entitled to share in the rights and benefits accruing to the
Administrative Agent under this instrument in respect of the Mortgaged Property.

7.26

Subrogation.  If any or all of the proceeds of the Obligations have been used to
extinguish, extend or renew any indebtedness heretofore existing against the
Mortgaged Property, then, to the extent of such funds so used, the Indebtedness
and this instrument shall be subrogated to all of the rights, claims, liens,
titles and interests heretofore existing against the Mortgaged Property to
secure the indebtedness so extinguished, extended or renewed and the former
rights, claims, liens, titles and interests, if any, are not waived but rather
are continued in full force and effect in favor of the Administrative Agent and
are merged with the lien and security interest created herein as cumulative
security for the repayment of the Indebtedness and the satisfaction of the
Obligations.

7.27

Reliance.  Notwithstanding any reference herein to the Credit Agreement, any
Note or the Hedging Agreements, no party shall have any obligation to inquire
into the terms or conditions of any such documents and all parties shall be
fully authorized to rely upon any statement, certificate, or affidavit of the
Administrative Agent or any future holder of any portion of the Indebtedness as
to the occurrence of any event such as the occurrence of any event of default.

7.28

Waiver.  The Mortgagor and the Administrative Agent waive the production of
mortgage, conveyance, tax research, and other certificates and relieve and
release all of the Notaries Public on this instrument from all responsibility
and liability in connection therewith.








 

29

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







THUS DONE AND PASSED IN MULTIPLE ORIGINALS on the 29th day of November, 2006,
effective as of the 28th day of November, 2006, in the presence of the
undersigned competent witnesses, who hereunto sign their names, together with
Mortgagor and me, Notary.

MORTGAGOR AND DEBTOR:

SONORAN ENERGY, INC.,


 

a Washington corporation


By:


Name:  Frank T. Smith, Jr.
Title: Executive Vice President and CFO




The name and mailing address of the Mortgagor is:

Sonoran Energy, Inc.

Pacific Center 1
14180 N. Dallas Parkway, Suite 400

Dallas, Texas 75254




WITNESSES TO SIGNATURE:




_________________________

Printed name: Lauren W. Harrison




_________________________

Printed name: Michelle S. Nezamabadi




__________

____________________

NOTARY PUBLIC, State of Texas

Residing at Houston, Harris County, Texas

Notarial No.  00116175-3

My Commission Expires:

December 21, 2006








 

S-1

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







THUS DONE AND PASSED IN MULTIPLE ORIGINALS on the 29th day of November, 2006,
effective as of the 28th day of November, 2006, in the presence of the
undersigned competent witnesses, who hereunto sign their names, together with
Mortgagor and me, Notary.

ADMINISTRATIVE AGENT:

NGPC ASSET HOLDINGS, LP
By:  NGPC Asset Holdings GP, LLC, its general partner


By:


Name:  John H. Homier
Title:  President




The name and mailing address of the Administrative Agent is:

NGPC Asset Holdings, LP
1221 McKinney Street, Suite 2975

Houston, Texas 77010




WITNESSES TO SIGNATURE:




_________________________

Printed name: Lauren W. Harrison




_________________________

Printed name: Michelle S. Nezamabadi




__________

____________________

NOTARY PUBLIC, State of Texas

Residing at Houston, Harris County, TX




Notarial No.  00116175-3

My Commission Expires:

December 21, 2006











 

S-2

 

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







EXHIBIT A TO MORTGAGE, ASSIGNMENT,
SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING, DATED
AS OF NOVEMBER 28, 2006, FROM SONORAN ENERGY, INC.
TO NGPC ASSET HOLDINGS, LP

List of Properties

1.

Depth limitations, unit designations, unit tract descriptions and percentages,
decimals or fractions of undivided leasehold interests, well names, “Operating
Interests”, “Working Interests” and “Net Revenue Interests” contained in this
Exhibit A and the listing of any percentage, decimal or fractional interest in
this Exhibit A shall not be deemed to limit or otherwise diminish the interests
being subjected to the lien, security interest and encumbrance of this
instrument.

2.

Some of the land descriptions in this Exhibit A may refer only to a portion of
the land covered by a particular lease.  This instrument is not limited to the
land described in Exhibit A but is intended to cover the entire interest of the
Mortgagor in any lease described in Exhibit A even if such interest relates to
land not described in Exhibit A.  Reference is made to the land descriptions
contained in the documents of title recorded as described in this Exhibit A.  To
the extent that the land descriptions in this Exhibit A are incomplete,
incorrect or not legally sufficient, the land descriptions contained in the
documents so recorded are incorporated herein by this reference.

3.

References in Exhibit A to instruments on file in the public records are made
for all purposes.  Unless provided otherwise, all recording references in
Exhibit A are to the official real property records of the parish or parishes in
which the mortgaged property is located and in which records such documents are
or in the past have been customarily recorded, whether Conveyance Records, Oil
and Gas Records, Oil and Gas Lease Records or other records.

4.

A statement herein that a certain interest described herein is subject to the
terms of certain described or referred to agreements, instruments or other
matters shall not operate to subject such interest to any such agreement,
instrument or other matter except to the extent that such agreement, instrument
or matter is otherwise valid and presently subsisting nor shall such statement
be deemed to constitute a recognition by the parties hereto that any such
agreement, instrument or other matter is valid and presently subsisting.

[Do not detach this page]





   

--------------------------------------------------------------------------------







MORTGAGE (LOUISIANA)







EXHIBIT B

To Mortgage, Assignment,
Security Agreement, Financing Statement and Fixture Filing,
dated as of November 28th, 2006,
from SONORAN ENERGY, INC.,
to NGPC ASSET HOLDINGS, LP
as Administrative Agent, Mortgagee and Secured Party



Certified Board of Directors Resolutions of the Mortgagor

 














   





